Citation Nr: 1617178	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-42 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to a rating in excess of 20 percent for residuals of a shrapnel wound of the right shoulder with scar (right shoulder disability) for the period from February 11, 2008, to November 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  In a March 2016 letter, the Veteran and his representative were informed that the VLJ who conducted that hearing was no longer employed by the Board, and the Veteran was notified of the right to an additional Board hearing.  The Veteran and his representative were also notified that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  

To date, no response has been received from either the Veteran or his representative.  Therefore, the Board will assume the Veteran does not want another hearing and will proceed with his appeal.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2015).

The Veteran initiated an appeal as to a claim for an effective date earlier than February 14, 2008, for the 20 percent rating for his service-connected right shoulder disability, to include on the basis of clear and unmistakable error (CUE).  In a December 2010 rating decision, the RO found CUE in earlier rating decisions and awarded an earlier effective date of February 11, 2008, for the 20 percent rating for the right shoulder disorder.

A statement of the case on the earlier effective date issue was prepared in July 2013; however, the Veteran did not file a timely substantive appeal. (November 2013 correspondence from the Veteran cannot serve as a timely substantive appeal with respect to the August 2008 rating decision, and, in any event, the Veteran identified the November 2013 correspondence as a claim for benefits, and not a substantive appeal.)  Thus, this issue is not in appellate status and will not be addressed any further herein.  See 38 U.S.C.A. § 7015(a) (West 2014).

A June 2014 rating decision granted the Veteran a 40 percent rating for his right shoulder scar, effective November 21, 2013.  The Veteran is not appealing that rating at the present time, only the 20 percent rating for the period from February 11, 2008, to November 2013.  See Appellate Brief, December 2015.  This creates the complex situation above. 

As noted in the March 2014 Board remand, the issue of entitlement to an effective date earlier than February 11, 2008 for the 20 percent rating for the service-connected right shoulder disability on the basis of CUE has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See correspondence received by the RO on November 25, 2013.  

Despite the fact that the Board referred this issue to the AOJ in the March 2014, the AOJ has not yet adjudicated it.  

Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.


FINDING OF FACT

The right shoulder disability during this time is no more than moderate in degree, characterized by a deep penetrating wound of a shrapnel fragment with pain and fatigue, which affects the Veteran's ability to grasp heavy objects. 


CONCLUSION OF LAW

The criteria for a disability rating during this time in excess of 20 percent for residuals of a shrapnel wound of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.73, Diagnostic Code (DC) 5302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying a rating under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 
38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

The Veteran's disability is evaluated under Diagnostic Code 5302 as 20 percent disabling from February 11, 2008, to November 2013.  (The disability used to be evaluated under Diagnostic Code 7805.)  

Diagnostic Code 5302 is used to rate as a muscle injury of the dominant arm involving Muscle Group II, and a 20 percent rating reflects a moderate functional impairment.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2015).  The next highest 30 percent rating is warranted for functional impairment of the dominant muscles that is moderately severe.  Id.  The highest 40 percent schedular rating is warranted for severe functional impairment of the dominant muscles.

Evaluation of muscle injuries as moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56 (2015).

Moderate Disability: A moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 

History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue; and some loss of power or lowered threshold of fatigue when compared to the sound side. 

Moderately Severe Disability: A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring. 

Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss. 

Severe Disability: A severe muscle injury is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring, where there was hospitalization for a prolonged period for treatment of the wound. 

There should be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

Severe disability of the muscles requires ragged, depressed and adherent scars, loss of deep fascia or muscle substance or soft flabby muscles in the wound area, and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile. 

As will be discussed below, the record does not reflect more than a moderate disability of the right shoulder.

March and April 2008 VA examinations showed that the Veteran had a circular one inch scar on the anterior portion of the right shoulder.  The scar was superficial, there was no palpable foreign body beneath the scar, and right hand grasp was normal and intact.  X-rays showed a small metallic fragment which was not significant and not a serious abnormality.  An examination of the muscles showed no nerve damage.  There was weakness of the right supraspinatus and deltoids.  There was no bone damage or loss, no joint abnormalities, no findings of muscle herniation, and no loss of deep fascia or muscle substance.  Range of motion testing showed forward elevation 180/180, backward elevation 40/40, abduction 180/180, adduction 30/30, internal rotation 40/40, and external rotation 90/90.  The examiner commented that the range of motion of normal.  There was no additional loss of motion on repetition.  The examiner reported that there was residual weakness of muscles of the right shoulder due to the shrapnel wound, and that the Veteran has problems with lifting, carrying, and reaching.  The overall effects of the disability were judged to be none to mild.  The examiner opined that the wounds were mostly superficial in nature, and had no residual symptoms or signs.      

The Veteran underwent another VA examination in February 2009.  The examiner noted that the Veteran's right shoulder scar was stable, and that he received no treatment for it.  The examiner related that the Veteran had tenderness, pain at rest, weakness, abnormal motion, and loss of strength in the shoulder joint.  Right flexion was 0-135, right abduction 0-90, right internal rotation 0-90, and right external rotation 0-80.  There was no additional limitation after three repetitions.  The examiner related that the effects of the disability on the Veteran's activities were none to moderate, and that the Veteran was prevented from playing sports.  The examiner stated that the Veteran's right shoulder scar was dimple-like, with palpable tissue loss.  

Private treatment records show that the Veteran reported pain and a limited range of motion in the right shoulder.  CT scans were "consistent with and highly suggestive of a tear in the superior labrum in the anterior-posterior direction."  There was no evidence of a rotator cuff tear.  The posterior labrum appeared intact.  There were acromioclavicular joint degenerative changes with mild impingement.  See August 2008 private treatment records. 

The Veteran's VA treatment records show that he reported chronic pain and decreased mobility in the right shoulder. 

His multiple statements, the Veteran has related that his right shoulder hurts him, especially in the morning after he gets up.  

Based upon the medical evidence of record, the Board finds that the Veteran's right shoulder disability does not warrant an increase during this time frame.  There is no evidence of functional impairment of the dominant muscles that is moderately severe.  As noted above, the next highest 30 percent rating is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Although there is evidence via X-ray of superficial shrapnel penetration and shrapnel debris in the right shoulder, there is no evidence of deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with prolonged infection, or with sloughing of soft parts, or intermuscular scarring, prolonged infection, sloughing off soft parts or intermuscular scarring.  Thus, the medical evidence does not warrant a rating higher than 20 percent for the right shoulder disability during this time frame.

The Board has also considered the applicability of other potential Diagnostic Codes. 
However no other Diagnostic Codes are applicable.  The medical evidence does not show any nonunion of the right clavicle or scapula under Diagnostic Code 5203, malunion of the right humerus or recurrent dislocation at the right scapulohumeral joint under Diagnostic Code 5202, or ankylosis of the right scapulohumeral articulation under Diagnostic Code 5200, due to right pectoralis strain.  In addition, while the medical evidence show mild degenerative changes in the right shoulder, no medical opinion of record has tied those mild degenerative changes to the Veteran's service-connected disability.  

The Board also considered the applicability of a higher rating based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202   (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran has complaints of pain, weakness, and fatigability in the right shoulder.  This functional impairment, however, is considered by ratings assigned under Diagnostic Code 5302.  Accordingly, a 20 percent rating and no higher adequately reflects the finding based on functional loss.

In forming these decisions, the Board has considered the lay statements from the Veteran.  The Board notes that in adjudicating a claim, the competence and credibility of lay statements must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69   (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints during this time frame.  he VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated. 

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected right shoulder disability at any time during the appeal period (from February 11, 2008, to November 2013).  Thus, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that he has pain and fatigue in the areas near his shrapnel wound that is worse than the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

Finally, in Rice v. Shinseki, 22 Vet. App., 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In the instant case, the holding of Rice is inapplicable since the evidence of record demonstrates that the Veteran is in receipt of TDIU, effective May 19, 2008.
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  

Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  

The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to a rating in excess of 20 percent for residuals of a shrapnel wound of the right shoulder with scar (right shoulder disability) for the period from February 11, 2008, to November 2013, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


